Citation Nr: 0400956	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-14 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed back 
disorder.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for headaches.  




REPRESENTATION

Appellant represented by:	(To Be Clarified) 






ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1950 to June 
1951.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 decision by the RO that denied the 
claim of service connection for a back disorder and 
determined that new and material evidence had not been 
received to reopen the claim of service connection for 
headaches.  

The Board notes that the veteran has another claim of service 
connection for a nervous condition that is currently in 
development and is pending adjudication by the RO.  Thus, 
that matter is not in appellate status and is referred back 
to the RO for appropriate action.  

(The reopened claim of service connection for headaches and 
the claim of service connection for a back disorder are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required.)  



FINDINGS OF FACT

1.  The RO denied the veteran's original claim of service 
connection for headaches in an unappealed November rating 
decision.  

2.  The evidence received since the November 1988 RO decision 
bears directly and substantially on the specific matter under 
consideration, and includes evidence that is not cumulative 
or redundant of evidence previously considered, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  A November 1988 RO decision which denied the veteran's 
claim of service connection for headaches is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).  

2.  New and material evidence has been received to reopen the 
claim of service connection for headaches.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that subsequent to the veteran's 
claims to reopen, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claims to reopen.  However, nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claims to reopen, which were 
received before that date.  

Nevertheless, as explained hereinbelow, the Board is of the 
opinion that new and material evidence has been presented to 
reopen the veteran's claims.  Therefore, no additional 
evidence or information is required to substantiate his 
application to reopen.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2003).  

In the present case, the veteran's claim of service 
connection for headaches was previously denied in a rating 
decision by the RO in November 1988, on the basis that there 
was no evidence of chronic headaches in service.  

The veteran did not perfect an appeal with regard to this 
decision, and it is considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The last final disallowance of the veteran's claim in this 
case is the November 1988 RO decision.  As such, the Board 
will consider evidence submitted since this determination in 
order to determine whether that evidence is new and material 
to reopen the veteran's service connection claim.  

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the claim of service connection for 
headaches in November 1988, it had considered the veteran's 
service medical records, the results of a VA examination 
dated in September 1988, and the records from the VA Medical 
Center, (VAMC) in Buffalo, NY for the period from May 1988 to 
June 1988.  

The service medical records indicate that the veteran was 
seen several times while in service for complaints of 
headaches; however, he was diagnosed alternatively as having 
a neurotic depressive reaction and schizoid personality, and 
his headaches were characterized as somatic.  

Although the veteran claims his headaches stem from a fall 
aboard ship, there is no record of a fall in the service 
medical records to substantiate that claim.  

A VA examination in September 1988 indicates, in pertinent 
part, that the veteran reported having had headache and neck, 
back and arm pain for the past 37 years due to a fall aboard 
ship.  

M. R. Samie, M.D., who conducted the neurological portion of 
the VA examination, diagnosed the veteran with "chronic 
headache, possible post-traumatic and chronic subdural, 
although rather atypical for that long, but not impossible."  

A subsequent Cat Scan (CT) of the Head ordered by Dr. Samie, 
showed a 2.8 cm extra axial hyper-dense mass, with uniform 
enhancement in the posterior parietal region in the midline.  
The CT findings were consistent with a meningioma arising 
from the posterior falx in the region of the posterior 
parietal lobe.  

The medical records from VAMC indicate that, while the 
veteran was being treated for an unrelated condition in June 
1988, he was seen by Neurology for his complaints of chronic 
headaches, which were ultimately attributed to an anxiety 
disorder.  

The evidence received since the November 1988 RO decision 
includes that of the records from VA medical facilities for 
the period from August 2001 to March 2002.  

The records from VAMC in Bath, NY indicate that the veteran 
was diagnosed with chronic headaches in August 2001.  

The records from VAMC in Erie, PA indicate the veteran sought 
and received treatment for follow up of his headaches, among 
other complaints, in March 2002.  

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that, the prior holdings in Justus and Evans that the 
credibility of the evidence is to be presumed, was not 
altered by the Federal Circuit decision in Hodge.  The VAMC 
records from Bath, NY, Buffalo, NY and Erie, PA, were not 
previously before the RO in November 1988.  

The Board finds, on review, that the additional evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the November 1988 RO decision, or cumulative or 
duplicative of the evidence previously of record.  

Also, the additional medical evidence now serves to show that 
the veteran has a chronic headache disorder.  

Thus, the Board finds that new and material evidence has been 
submitted since the November 1988 RO decision that denied 
service connection for headaches, and that the claim must be 
reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for headaches, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the reopened claim of service 
connection for headaches is now required.  The Board finds in 
this regard that additional development is required regarding 
the issues of service connection for headaches and a back 
disorder.  

In regard to the service connection for headaches claim, the 
Board notes that the initial VA examination done in September 
1988, did not rule out the possibility that the veteran's 
headaches were related to an injury in service, and new 
evidence indicates the veteran has a current diagnosis of 
chronic headaches.  

In light of this, the RO should schedule the veteran for 
another VA examination to ascertain the current nature and 
likely etiology of the claimed headaches.  

In regard to the veteran's claim of service connection for a 
back disorder, the Board notes that the veteran also has not 
been afforded the opportunity for a VA examination to 
determine the nature and etiology of his claimed back 
condition.  Such should be accomplished on remand.  

As there is a reasonable possibility that obtaining a medical 
examination would aid in substantiating the veteran's claims 
of service connection for headaches and a back disability, 
and as the medical evidence of record does not contain 
sufficient medical evidence to decide the service connection 
issues, the RO should arrange for the veteran to undergo a VA 
examination.  See the VCAA, 38 U.S.C.A § 5103A (West Supp. 
2002), codified at 38 C.F.R. § 3.159 (2003) and its 
implementing regulations published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001).  

The Board also notes that some ambiguity exists as to the 
identity of the veteran's representative in that two 
different organizations and a specific individual are 
identified on the VA Form 21-22, and have submitted 
documentation in support of the veteran's claims, including 
documentation canceling a Board hearing on behalf of the 
veteran.  The Board's attempts to clarify the issue have been 
unsuccessful.  Accordingly, that issue is referred back to 
the RO for clarification.  

Finally, the RO sent the veteran a letter in April 2002, 
regarding the development of his claim for service connection 
for a back disorder; however, that letter failed to address 
the VA's requirements under VCAA with regard to the veteran's 
claim of service connection for headaches.  Thus, this letter 
was not in full compliance with the VCAA.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran or obtaining any 
additional medical or other evidence, as deemed appropriate.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002).  

Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following actions: 

1.  The RO must review the claims file 
and take appropriate steps to ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  This includes 
issuing any additional letters to the 
veteran and obtaining any additional 
medical or other evidence as deemed 
appropriate, in regard to the duty to 
notify him of what information or 
evidence was needed from him and what 
VA has done and will do to assist him 
in substantiating his claims of service 
connection for headaches and a back 
disorder. 

2.  Further, the RO should take 
appropriate steps to contact the veteran 
in order to; provide him another 
opportunity to submit any additional 
medical evidence or information and 
further argument to support his claims of 
service connection for headaches and a 
back disorder and to clarify the identity 
of his representative for VA purposes.  

3.  The veteran should be requested to 
identify the names, addresses, and 
approximate dates of treatment for any VA 
and non-VA health care providers who 
treated him for headaches and/or back 
problems, including any health care 
providers not previously identified since 
the time of his discharge from the 
service in 1951.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
and any recent treatment records from 
providers already identified in the 
record.  All records obtained should be 
incorporated into the claims file.   

4.  The RO should arrange for the veteran 
to undergo VA examination to ascertain 
the nature and likely etiology of his 
claimed headaches and back disorder.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated testing should be performed in 
this regard.  Based on his/her review of 
the case, the examiner should furnish an 
opinion as to whether it is at least as 
likely as not that the veteran has 
current headache or back disability due 
to disease or injury in service.  
Complete rationale for all opinions 
expressed should be provided.  

5.  Following completion of the 
development requested hereinabove, the RO 
should readjudicate the veteran's claims 
of service connection for headaches and a 
back disorder.  If any decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



